Citation Nr: 1002857	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  05-34 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a foot disability, 
to include pes planus.

3.  Entitlement to a right leg disability (claimed as right 
leg shortening and/or scarring).

4.  Entitlement to service connection for hearing loss in the 
right ear.

5.  Entitlement to a compensable evaluation for hearing loss 
in the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran had active duty for training from September 1964 
to March 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  By rating decision dated 
July 2005, the RO denied the Veteran's claim for an increased 
rating for hearing loss in the left ear.  In an August 2007 
rating decision, the RO denied service connection for left 
ankle, foot, to included pes planus, and right leg 
disabilities, as well as the Veteran's claim for service 
connection for hearing loss in the right ear.  

The issue of service connection for a foot disability, to 
include pes planus, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The service treatment records are negative for complaints 
or findings pertaining to the left ankle or the right leg.

2.  A left ankle disability was not shown in service or for 
many years thereafter, and there is no competent medical 
evidence linking a current left ankle disorder to service.

3.  A right leg disability was first documented many years 
after the Veteran's active service, and there is no competent 
medical evidence linking it to service.  

4.  Hearing loss in the right ear was initially demonstrated 
many years following service, and the competent medical 
evidence establishes that it is not related to the Veteran's 
active duty.

5.  The Veteran has Level I hearing in the left ear.


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 101(24), 106, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.303 (2009).

2.  A right leg disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 101(24), 106, 1110, 5107 
(West 2002); 38 C.F.R. § 3.6, 3.303 (2009).

3.  Hearing loss in the right ear was not incurred in or 
aggravated by active service, nor may a sensorineural hearing 
loss be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  The criteria for an initial compensable evaluation for 
hearing loss in the left ear have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85. Diagnostic Code 
6100 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

With respect to the claim for an increased rating, in a May 
2005 letter, issued prior to the rating decision on appeal, 
and in an April 2008 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate the claim for a higher rating, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  These 
letters advised the Veteran to submit evidence from medical 
providers, statements from others who could describe their 
observations of his disability level, and his own statements 
describing the symptoms, frequency, severity and additional 
disablement caused by his disability.  The April 2008 letter 
and a July 2008 letter advised the Veteran of the necessity 
of providing medical or lay evidence demonstrating the level 
of impairment for his claimed condition, and the effect that 
the condition has on his employment and daily life.  The 
notice also provided examples of pertinent medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to a higher 
rating.  

With respect to the claims for service connection, in 
November 2006, February 2007 and July 2008 letters, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  

Other than the May 2005 letter, the above-mentioned letters 
advised the Veteran of the evidence needed to establish a 
disability rating and effective date for the claims on 
appeal.  The case was last readjudicated in March 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, VA 
examination reports, medical articles, and hearing testimony. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting evidence and 
providing argument.  Thus, the Veteran has been provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

	I.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

A.  Left ankle and right leg disabilities 

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings of record.  In 
May 2006, a private podiatrist related he saw the Veteran 
that month for evaluation of bilateral posterior tibial 
tendon dysfunction.  It was indicated the Veteran had 
obtained a brace for his left ankle.  The podiatrist stated 
in August 2006 that the Veteran had a chronic tendon tear in 
his left ankle.  

Private medical records show that when he was seen in June 
2006, the Veteran had bilateral ankle and foot pain.  A 
podiatrist related in November 2006 that the Veteran had a 
limb length discrepancy, with the right leg being 1/4 to 1/2 inch 
shorter than the left leg.  He stated this caused an 
imbalance in his gait, and required him to use an orthotic 
device.  The Veteran reported to another podiatrist in 
January 2007 that he had stepped in a hole when he was 18 
years old (prior to service) and tore tendons and ligaments.  
The assessment was severe degenerative joint disease of the 
ankle.  

The Veteran was seen in a VA outpatient treatment clinic in 
December 2007 and asserted he injured his left ankle while 
playing football when he was 18 years old.  He said he was 
treated with taping, medications and orthotics.  He claimed 
that over the years, he managed the foot pain with 
medications and orthotics.  He added he reinjured the left 
foot going up and down a ladder and that he started to have 
pain with the medial ankle/foot.  He reported he was 
diagnosed with a chronic tear of the tendon.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence of 
record.  The Board points out that the service treatment 
records are negative for complaints or findings of any left 
ankle or right leg disability.  The March 1965 separation 
examination from his period of active duty for training shows 
that the skin and lower extremities were evaluated as normal.  
In addition, it is significant to observe that the available 
records from his additional service in the Reserves contain 
no abnormal findings involving the left ankle or right leg.  
On reports of medical history in June 1967, July 1968 and 
June 1969, the Veteran denied any foot problems, lameness, or 
bone or joint deformity.  The only notation regarding the 
skin was the presence of a vaccination scar on the upper left 
arm.  The skin and lower extremities were evaluated as normal 
on the discharge examination in December 1969.  

The Veteran was afforded a general medical examination by the 
VA in December 1973.  No pertinent complaints were reported.  
No significant abnormality of the musculoskeletal system, 
other than pes planus, was noted on clinical examination.  

The lengthy gap of more than 30 years between the time the 
Veteran's period of active duty was completed until he first 
reported symptoms involving either the left ankle or right 
leg suggests that any current disability had its onset 
following service.  Moreover, the denial of symptoms and the 
normal findings on reserve examinations during the years 
following his discharge rebuts any assertion of continuity of 
symptomatology since separation from active service.  See 38 
C.F.R. § 3.303(b); see also Maxson v. West, 230 F.3d 1330 
(Fed. Cir. 2000.  Although symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology, in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

The only evidence supporting the Veteran's claim consists of 
his statements.  The Veteran is competent to report his 
symptoms in service and their continuity since.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1335-6 (Fed. Cir. 2006).  His 
reports, however, must be weighed against the other evidence 
of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Buchanan, at 1336-7.  In this case, the service 
treatment records that fail to demonstrate the Veteran had 
any problems involving his left ankle or right leg in 
service, nor was shortening of the right leg identified until 
many years after service.  Although the Veteran has recently 
reported to medical providers that he has had such conditions 
for many years, the fact remains that there are no clinical 
findings for many years after service, nor has any competent 
medical evidence been submitted relating such conditions to 
service.  This evidence weighs against a finding that service 
connection is warranted.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for left ankle or right leg disabilities.

The Board notes that a VA examination has not been scheduled 
with respect to these issues.  However, there is no credible 
evidence of a left ankle condition or right leg condition 
during service or during his reserve service.  Moreover, none 
of the medical evidence suggests that either condition is 
possibly related to service.  As such, a VA examination is 
not required.  38 C.F.R. § 3.159(c)(4); see also Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 2003) ("a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service 
connection."); McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

B.  Hearing loss in the right ear

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.
 
For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what 
constitutes the current existence of a hearing loss 
disability.  For service connection, it is not required that 
a hearing loss disability by the standards of 38 C.F.R. § 
3.385 be demonstrated during service, although a hearing loss 
disability by such standards must be currently present, and 
service connection is possible if a current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The only veterans (as defined by 38 U.S.C.A. § 101(2)) who 
are entitled to the benefits of the presumptions of 38 C.F.R. 
§ 3.309, are those who either (1) served on active duty; (2) 
were disabled or died from a disease or injury incurred in or 
aggravated in line of duty during active duty for training; 
or (3) were disabled or died from an injury incurred in or 
aggravated in line of duty during inactive duty training.  
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  

The Veteran asserts that service connection is warranted for 
hearing loss in the right ear.  He claims that it is due to 
acoustic trauma in service.  He maintains that the hearing 
loss is related to the firing of weapons during service.  The 
evidence supporting his claim includes some of the medical 
findings of record.  In July 1988, the Veteran reported 
having decreased hearing in his right ear.  In addition, the 
Board notes that during a VA audiometric examination in April 
1999, the Veteran said he was on a rifle range without ear 
protection.  The test demonstrated the hearing threshold 
levels in decibels in the right ear were 10, 15, 10, 5 and 
40, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  It was concluded that there had been a 
decrease in the Veteran's high frequency hearing in the right 
ear since the previous evaluation in 1993.   

On VA audiometric examination in June 2005, the Veteran 
related that the onset of his hearing loss was during basic 
training.  He claims he was exposed to rapid fire on the 
rifle range and that he was given only a cotton ball for 
hearing protection.  Following the audiometric testing, it 
was stated that he had a mild high frequency hearing loss in 
the right ear.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical records.  The 
service treatment records are negative for complaints or 
findings of a hearing loss in the right ear.  Whispered voice 
and spoken voice tests on the separation examination in March 
1965 were 15/15, bilaterally.  It is significant to point out 
that when he saw a private physician in July 1973, the 
Veteran reported a history of noise exposure, but only 
referred to tinnitus in the left ear.  The examiner conducted 
an audiometric test, but only listed results for the left 
ear.  

The Veteran was afforded audiometric tests by the VA in 
December 1973 and again in April 1988.  In each case, the 
examiner stated that the Veteran's hearing in his right ear 
was within normal limits.  

A private audiogram and letter dated in June 2005 notes the 
Veteran reporting tinnitus in the left ear from noise 
exposure in service.  It was noted that his audiogram showed 
asymmetry of discrimination score.  No opinion with respect 
to the right ear was provided.

Another VA audiometric examination was conducted by the VA in 
March 2007.  The examiner reviewed the claims folder.  She 
noted there was no evidence of (audiometric) hearing tests 
conducted during his period of active duty for training or 
while in the Reserves.  She further observed that VA 
audiograms in 1973 and 1988 revealed the Veteran had normal 
hearing in the right ear.  The Veteran stated his duties 
included radio operator and ammunition technician.  He 
asserted he was required to be in numerous noisy training 
exercises and weapons firing at the range.  Following an 
audiometric test, the examiner stated the Veteran had a 
moderately severe sensorineural hearing loss in the right 
ear.  She opined that it was less likely than not that the 
Veteran's right ear hearing loss was related to service.  She 
noted that the Veteran had documented normal hearing in that 
ear in 1973 and 1988.

The Board acknowledges the Veteran's assertions that his 
right ear hearing loss is the result of his military service, 
and that he is competent to give evidence about what he 
experienced in service.  See Barr, 21 Vet. App. 303.  He is 
not, however, competent to diagnose hearing loss or render an 
opinion as to the cause or etiology of hearing loss as such 
matter requires medical expertise which he is not shown to 
possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis); see also 
Clyburn v. West, 12 Vet. App. 296, 301 (1999).  With respect 
to any possible connection between the Veteran's bilateral 
hearing loss and his military service, the Board must rely on 
the relevant medical evidence to make a determination.  The 
only competent medical opinion found no such relationship.  

The fact remains that there is no competent medical evidence 
of hearing loss in the right ear for many years after his 
period of active duty.  It is significant to point out that 
when he was seen in a VA outpatient treatment clinic in July 
2001, the Veteran complained of gradually decreasing hearing 
in his right ear that he had first noticed about one to two 
years earlier.  This is inconsistent with other statements 
suggesting he has had hearing problems in his right ear for 
many years.  In addition, the only competent medical opinion 
of record concluded that the Veteran's current hearing loss 
in the right ear was not related to service.  This conclusion 
was based in large part on the fact that there was no 
indication of hearing loss in the right ear in service or for 
many years thereafter.  In addition, it was specifically 
observed that audiometric tests many years after service 
showed that the Veteran had normal hearing in the right ear.  
The Board finds that the medical opinion is of greater 
probative value than the Veteran's allegation regarding the 
onset of his hearing loss.  The Board concludes, accordingly, 
that the preponderance of the evidence is against the claim 
for service connection for hearing loss in the right ear.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, supra; 
Gilbert, supra.   


	II.  Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes 11 auditory 
acuity levels from Level I for essentially normal acuity to 
Level XI for profound deafness.  If impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the nonservice-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I, subject to the provisions of 
38 C.F.R. § 3.383.  38 U.S.C.A. § 1160(a); 38 C.F.R. § 
4.85(f) and Part 4, Diagnostic Code 6100 to 6110. 

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The Veteran submitted a copy of a private audiogram in June 
2005.  However, the audiological findings were not 
interpreted and it is unknown whether the testing was 
conducted in a controlled environment or whether the Maryland 
CNC test was utilized.  38 C.F.R. § 4.85(a).  Thus, these 
results are assigned little probative value.  

The Veteran has been afforded several audiometric 
examinations by the VA since the inception of his claim for a 
higher rating.  The June 2005 VA audiometric test disclosed 
that the hearing threshold levels in decibels in the left ear 
were 15, 35, 60 and 70 at 1,000, 2,000, 3,000 and 4,000 
Hertz, respectively.  The average puretone threshold was 45 
decibels in the left ear.  The speech recognition score was 
96 percent in the left ear.  

On VA audiometric test in March 2007, the hearing threshold 
levels in decibels in the left ear were 20, 40, 75 and 80 at 
1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  The 
average puretone threshold was 54 decibels in the left ear.  
The speech recognition score was 96 percent in the left ear.  
The Veteran reported that it was difficult to hear speech in 
crowds and noisy environments.

The Veteran was most recently afforded a VA audiometric test 
in December 2008.  It was noted that his hearing loss 
affected his occupational functioning and daily functioning 
by resulting in less social interaction and decreased 
participation in group activities.  He reported his situation 
of greatest difficulty was understanding conversation in the 
presence of background noise.  On testing, the hearing 
threshold levels in decibels in the left ear were 15, 35, 75 
and 80 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  
The average puretone threshold was 54 decibels in the left 
ear.  Speech recognition was 96 percent the right ear and 88 
percent in the left ear.  

The Board notes the VA examinations were conducted in 
accordance with 38 C.F.R. § 4.85(a) and the examiners noted 
the Veteran's functional difficulty in hearing in noisy 
environments.  The December 2008 examiner noted the Veteran's 
contentions with regard to occupational and daily 
functioning.  Thus, the Board finds that the VA examinations 
are adequate for rating purposes and entitled to great 
probative value.  See Martinak v. Nicholson, 21 Vet. App. 
447, 455-56 (2007).  

The results of the audiometric tests conducted on the June 
2005 and March 2007 VA examinations establish that the 
Veteran has Level I hearing in his service-connected left 
ear.  The December 2008 VA examination demonstrates that he 
has Level II hearing in his service-connected left ear.  For 
purposes of evaluating the hearing loss in the left ear, the 
Board must use Level I hearing for his nonservice-connected 
right ear.  This results in a noncompensable rating for the 
left ear under 38 C.F.R. § 4.85, Table VII.  The Veteran's 
allegations regarding the severity of his left ear hearing 
loss are of less probative value than the medical findings on 
examination.

Finally, as the Veteran does not have hearing loss in the 
service-connected left ear to a degree of 10 percent, the 
provisions of 38 U.S.C.A. § 1160(a) pertaining compensation 
of paired organs is not for consideration.  See 38 C.F.R. 
§ 3.383(a)(3) (2009).

The Board has also considered whether the Veteran's hearing 
loss in his left ear presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's hearing loss.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluation for that service-
connected disability is inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for consideration of 
greater disability and symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for left ankle disability is denied.

Service connection for a right leg disability is denied.

Service connection hearing loss in the right ear is denied.

A compensable evaluation for hearing loss in the left ear is 
denied.


REMAND

The Veteran also asserts that service connection is warranted 
for a foot disability, to include pes planus.  During the 
hearing before the undersigned, the Veteran acknowledged that 
he had foot problems prior to service, noting that he wore 
corrective shoes as a child.  He argues that the marching and 
running he did in service made the problem worse.  

No pertinent abnormalities were reported on the pre-entrance 
examination in May 1964.  He denied having a history of foot 
problems at that time.  A September 22, 1964 entry in the 
service treatment records, immediately following his entrance 
on active duty for training, revealed that the following 
defects were noted: pectus excavatum, mild, hallux valgus, 
and pes planus, third degree, bilateral, asymptomatic.  Pes 
planus, second degree, was noted on a December 1973 VA 
examination.  In January 2009, the Veteran underwent surgical 
correction of the left flatfoot deformity that had been 
present since his teen years.  

In a July 2009 statement, a private podiatrist noted the 
entry in the service treatment records pertaining to the 
defects listed above.  He opined that, with a reasonable 
degree of medical certainty, that the Veteran's flatfoot 
condition was aggravated by service.  It does not appear the 
podiatrist reviewed the entire record, to include the reserve 
examinations following discharge from active duty which 
revealed no complaints or findings of any foot disorders.

In light of the above, the Board finds that a VA examination 
is needed to adequately adjudicate the claim.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a bilateral foot 
condition since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran.

2.  The Veteran should then be afforded a 
VA foot examination to determine the 
nature and etiology of his bilateral foot 
disability.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be performed.  

Following review of the claims file the 
examiner should provide the diagnosis for 
all foot disabilities identified on 
examination.  For pectus excavatum, mild, 
hallux valgus, and pes planus, if 
currently present, the examiner should 
provide an opinion as to whether these 
preexisting disabilities increased in 
severity beyond the natural progression 
of the disorders during service.  For any 
other foot disability identified, the 
examiner is requested to state whether 
that condition clearly preexisted service 
and if so, whether it increased in 
severity beyond the natural progression 
of the disorder during service.  If any 
currently diagnosed foot disorder was not 
present prior to service, the examiner 
should state whether that disability 
arose during service or is otherwise 
related to service.  The rationale for 
all opinion expressed should be set 
forth. 

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


